Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 23, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a service center manager until she resigned in November 1995 to relocate from Staten Island to Sullivan County. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she left her job for personal and noncompelling reasons. Substantial evidence supports this decision. Claimant testified that after her husband lost his job in April *9411995, they could no longer afford their home in Staten Island. Therefore, they sold this residence and relocated to Sullivan County where they owned a vacation home. Claimant admitted that she had not looked for temporary housing so she could remain at her job and chose to move even though neither she nor her husband had employment prospects in Sullivan County. Under the circumstances, the Board’s ruling that claimant voluntarily left her employment without good cause is supported by substantial evidence and it is, accordingly, affirmed (see, Matter of Powers [Sweeney], 227 AD2d 788; Matter of Gates [Hudacs], 191 AD2d 921).
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.